Citation Nr: 1120319	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a dependency allowance for the Veteran's granddaughter (K. L. B.) for the purpose of VA benefits.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran had active service from July 1971 to January 1972, and from September 1987 to June 2006.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. By that letter, the RO denied the Veteran's claim of entitlement to a dependency allowance for his granddaughter (K. L. B.) for the purpose of VA benefits.  The Veteran appealed the RO's November 2008 decision to the Board. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's offices in Washington, D.C.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010). 


FINDINGS OF FACT

1.  K. L. B. is the natural grandchild of the Veteran.

2.  The Orphans' Court For Prince George's County Maryland granted guardianship of K. L. B. to the Veteran and his wife in a March 2006 Guardianship Order.

3.  For the purposes of determining eligibility for VA benefits, there is no evidence showing that the Veteran has adopted K.L.B.


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for the Veteran's granddaughter (K. L. B.) for the purpose of VA benefits are not met.  38 U.S.C.A. §§ 101, 104, 1115 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.52, 3.57(e) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond both in writing and through his testimony.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (the VJL explained fully the issue and suggested the submission of evidence that would substantiate the Veteran's claim during the March 2011 hearing). Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

The law provides that a veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. 101(4)(A), 104(a)).

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).

A child may be deemed the "child" of the Veteran if he or she is the adopted child. Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57 (c); see also 38 U.S.C.A. 101(4)).

III. Analysis

The Veteran contends that dependency of his granddaughter, K. L. B., for the purpose of VA benefits has been established because he has been granted legal guardianship of her.  He also contends that his granddaughter is his dependent, as she lives with him and he pays for her schooling, food, and all other necessities.  Moreover, the Veteran testified during his Board hearing that he claims his granddaughter as dependent on his income tax forms and that she is recognized by Tricare, a Federal insurance, as a dependent.

A guardianship order indicates that he and his wife are paternal grandparents of their granddaughter, K. L. B., and that they were appointed as her temporary guardians.

In this case, the Veteran has not submitted a copy of an adoption decree of his granddaughter, K. L. B, and there is no indication otherwise that he has filed for adoption.  In fact, during the March 2011 Board hearing, the Veteran testified that he had not considered adopting his granddaughter because that action would sever all ties between her and her natural parents.  (Transcript (T.) at page (pg.) 5)).  

Thus, the Board points out that although the Veteran and his wife were granted guardianship of their granddaughter, K. L. B., there is no evidence of record that they adopted her, and they do not contend otherwise.  Id.  Accordingly, the individual cannot be deemed to be a 'child' of the Veteran for VA compensation purposes, and the Veteran may not receive a dependency allowance for her.

The Board acknowledges the Veteran's well-reasoned and passionate arguments that because guardianship and adoption are essentially the same, that the United States Congress should amended the laws and regulations to reflect this reality.  Id.  However, the pertinent legal authority governing dependency allowances is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to the Veteran's arguments, the Board does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing additional compensation for a dependent child establish very specific eligibility requirements for such benefits.  

The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

In sum, the Board is bound by the laws enacted by Congress and by VA regulation, and the requirements of 38 C.F.R. § 3.57 have not been met as the Veteran's grandson does not qualify as a dependent child for VA purposes. The law does not provide for the exception requested in this case.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a dependency allowance for the Veteran's granddaughter (K. L.B.) for the purpose of VA benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


